DETAILED ACTION
This is on the merits of Application No. 17/572131, filed on 01/10/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 7A-8, 19 where firing off occurs by supplying current to the stator 122 which would actuate the translator 120 to the right regardless if the clutch was holding torque or not and when the clutch releases torque, the return springs 125 between the translator 120 and the lug plate 121 would push the translator 120 to the disengaged position.
Species II: Figs. 9A-10B where firing off occurs by supplying current to the stator during a torque reversal since this design cannot disengage while holding torque.
Species III: Figs. 11A-14, 17A-18C where current is supplied to the stator which actuates the translator 320 to the left. If in a tooth-butt state (FIG. 17B), then the linear actuator 314 provides the required spring force to actuate the translator 320 the rest of the way to an engaged state without the use of current. Current is supplied to the stator which actuates the translator 320 to the right. If holding torque (FIG. 18B), then the springs 325 provide the required force to actuate the translator 320 the rest of the way to a disengaged position 3 without the use of current.
Species IV: Figs. 15-16 where in the engaged position, the locking elements 423 extend through the axially-oriented pockets 415 and into the notches 417 of the notch plate 416. The axially-oriented pockets 415 of the pocket plate 413 are each radially oblong slots or passages that extend axially though the pocket plate 413. The radially oblong shape of the pockets 415 corresponds to the cross-sectional shape of the pocket plate engaging portion 469. The notches 417 of the notch plate 416 are similarly shaped-i.e., are radially oblong. As shown in the illustrated embodiment, there may be a fair number of notches 417 (e.g., 18 notches as shown in FIG. 16); however, any suitable number may be used. The return springs 425 are disposed between the lug plate 421 and the pocket plate 413 and are configured so as to force the lug plate 421 away from the pocket plate 413. The depicted embodiment includes three return springs 425, however, any suitable number may be used. The return springs 425 are each associated with a corresponding recess that is disposed within an axial face of the lug plate 421 that faces the pocket plate 413. The pockets 415 and notches 417 in the pocket plate and notch plate are configured to ensure that the springs 425 do not fly out due to centrifugal forces while the plates 413, 416 rotate. The pockets 415 and notches 417 are also configured to allow for reduction of axial space when compared to using posts instead of recesses to retain the return springs 425.
Figs. 1-6B are prior art.
The species are independent or distinct because of the differences noted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The different configurations and interactions between elements require different fields of text searching. For example, the different locking mechanisms, how they interact with other components (such as the lug plate), what they lock to, and the different spring interactions between species would employ different search queries for these interactions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Steve Walmsley on 07/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659